Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “Amendment”) is entered into as
of November 5, 2014, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and SURMODICS, INC., a Minnesota corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Credit Agreement dated as of
November 4, 2013, as amended from time to time (the “Agreement”).  The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.  Section 5.7 of the Agreement is hereby amended and restated in its entirety
to read as follows:

       “SECTION 5.7.          DIVIDENDS, DISTRIBUTIONS.  Declare or pay any
dividend or distribution either in cash, stock or any other property on
Borrower's stock now or hereafter outstanding, nor redeem, retire, repurchase or
otherwise acquire any shares of any class of Borrower's stock now or hereafter
outstanding, except for stock repurchases after the First Amendment Effective
Date in an amount not to exceed Thirty Million Dollars ($30,000,000).

       As used herein, “First Amendment Effective Date” shall mean November 5,
2014.”

2.  No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right.  Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

3.  Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.

4.  Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.  

5.  As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:

       (a)  this Amendment, duly executed by Borrower; and

       (b)  all reasonable fees and expenses incurred through the date of this
Amendment, which may be debited from any of Borrower's accounts.

6.  This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.



[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

  SURMODICS, INC.    

By:

   /s/ Andrew D. C. LaFrence

Andrew D.C. LaFrence

Title:

Vice President Finance and CFO

   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   

By:

   /s/ Jerry Iwata

 

Title:

Vice President



[Signature Page to First Amendment to Credit Agreement]





